Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-22 filed on 3/15/2022 in which claims 21-22 newly added and  claims 1 and 18-19 are in independent forms has been fully considered, and therefore the claims are rejected under new grounds.  The Examiner would like to point out that this action is made non-final (See MPEP 706.07a).

Priority
Acknowledgment is made of applicant's claims benefit of continuation of Application 14/949,706 filed 11/23/2015 (Now Patent No. 10,817,555). 

Claim objection
Claim 15 objection has been withdrawn based on amendment filed on 3/15/2022 in this action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4-7, 9-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yerrabommanahalli et al. United States Patent Publication No. 2015/0245388 in view of Joshi et al. United States Patent Publication No. 2016/0085648.

As per claim 1:
Yerrabommanahalli et al. teach a computer-implemented method, comprising: 
determining, by a computer system, that a condition is met, wherein the condition is associated with presence of a device capable of wireless transmission (Par. 46:  The wireless communications devise is configured to transmit and/or receive data with the cellular network and/or the WiFi network.); and 
causing, by the computer system, a first connectivity to be unavailable to a client, wherein the first connectivity is associated with the computer system (Par. 74-75 and Fig 2 and 5:  The system perform quick scan of availability of the circuit switched radio access technology (CS-RAT) (1)if it is available deregister IP Multimedia Subsystem (IMS) over WiFi in this case perform call over the cellular network, (2) if it is not available and the timer is expired the system determines a second connection to a WiFi network is available, establishes the second connection to the WiFi network).
Yerrabommanahalli et al. do not explicitly disclose for the client is external to the computer system.  However, Joshi et al. teach a method
the client is external to the computer system(See Joshi et al. Par. 22).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Yerrabommanahalli et al. to have the client is external to the computer system.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Yerrabommanahalli et al. and Joshi et al. before him/her, to modify the system of Yerrabommanahalli et al. to include the client is external to the computer system of Joshi et al., since it is suggested by Joshi et al. such that, the method provides a technique that when a primary cluster goes down the remaining cluster are on standby and with takeover of the primary cluster (See Joshi Par. 6-7).

As per claim 2:
Yerrabommanahalli et al. as modified teach a method, 
wherein determining that a condition is met comprises determining, by the computer system, that a second connectivity is available(See Yerrabommanahalli et al. Abstract:  The system determines a second connection to a WiFi network is available, establishes the second connection to the WiFi network).  
 
As per claim 4:
Yerrabommanahalli et al. as modified teach a method,
wherein determining that the second connectivity is available comprises establishing, by the computer system, a connectivity with a wireless network, wherein the wireless network is associated with the device(See Yerrabommanahalli et al. Par. 10 and 62: (Each of the client station is configured and have connectivity to one or more network wirelessly).  

As per claim 5:
Yerrabommanahalli et al. as modified teach a method,
wherein determining that the second connectivity is available comprises receiving, by the computer system, an internet protocol address(See Yerrabommanahalli et al. Par. 8 and 12), 
wherein the internet protocol address is associated with the second connectivity, and the second connectivity is associated with the device (See Yerrabommanahalli et al. Par. 29:  The WiFi connection would be the second connectivity).

As per claim 6:
Yerrabommanahalli et al. as modified teach a method,
wherein determining that the second connectivity is available comprises authenticating successfully, by the computer system, with the device(See Yerrabommanahalli et al. Par. 36-37).  

As per claim 7:
Yerrabommanahalli et al. as modified teach a method,
wherein determining that the second connectivity is available comprises in relation to a request, receiving, by the computer system, an indication of success via the second connectivity(See Yerrabommanahalli et al. Par. 67).  

As per claim 9:
Yerrabommanahalli et al. as modified teach a method, further comprising: 
receiving, by the computer system, information from a user(See Yerrabommanahalli Par. 45); 
storing, by the computer system, the information(See Yerrabommanahalli Par. 13 and 45); and 
wherein determining that the condition is met comprises determining, by the computer system, that the condition is met based on at least the information(See Yerrabommanahalli Par. 45 and 48).  

As per claim 10:
Yerrabommanahalli et al. as modified teach a method, 
wherein determining that the condition is met comprises determining, by the computer system, that a connectivity is available based on at least the information(See Yerrabommanahalli Par. 48).  

As per claim 11:
Yerrabommanahalli et al. as modified teach a method, 
wherein determining the second connectivity is available comprises(See Yerrabommanahalli Par. 70):
sending, by the computer system, one or more requests(See Yerrabommanahalli Par. 11); 
in relation to the one or more requests, receiving, by the computer system, one or more responses, wherein the one or more responses are associated with a wireless network (See Yerrabommanahalli Par. 67); and 
in relation to receiving the response, associating, by the computer system, with the wireless network(See Yerrabommanahalli Par. 10).  

As per claim 12:
Yerrabommanahalli et al. as modified teach a method, further comprising: 
wherein the one or more requests comprise an authentication request, and the one or more responses comprise an authentication response(Yerrabommanahalli et al. Par. 36); and 
wherein associating with the wireless network comprises in relation to sending an associating request, receiving, by the computer system, an association response, wherein the association request and the association response are associated with the wireless network (See Yerrabommanahalli Par. 10 and 67).  

As per claim 13:
Yerrabommanahalli et al. as modified teach a method, further comprising: 
in relation to determining that the second connectivity is unavailable(See Yerrabommanahalli Par. 65), causing, by the computer system, a third connectivity to be available to the client, wherein the third connectivity is associated with the computer system (See Joshi et al. Par. 42).

As per claim 14:
Yerrabommanahalli et al. as modified teach a method, 
wherein determining that a condition is met comprises in relation to determining that a second connectivity is available, determining, by the computer system, that a network is available to the client, wherein the second connectivity is associated with the network (See Yerrabommanahalli Par. Par. 66).  

As per claim 15:
Yerrabommanahalli et al. as modified teach a method, further comprising: 
receiving, by the computer system, information from the client(See Yerrabommanahalli Par. 45); and 
wherein determining that a condition is met comprises in relation to determining that a second connectivity is available(See Yerrabommanahalli et al. Abstract:  The system determines a second connection to a WiFi network is available, establishes the second connection to the WiFi network), 
determining, by the computer system, that a network is available to the client based on the information, wherein the information comprises an indication of the network (See Yerrabommanahalli Par. 52-53 and 65).  

As per claim 18:
Yerrabommanahalli et al. as modified teach a system, 
a processor(See Yerrabommanahalli Par. 43); and 
a memory communicatively coupled to the processor when the system is operational, the memory bearing processor-executable instructions that, when executed on the system (See Yerrabommanahalli Par. 43), 
cause the system to at least: 
determine that a connectivity is available(See Yerrabommanahalli et al. Abstract); and 
cause another connectivity to be unavailable, wherein the other connectivity is associated with the system(See Yerrabommanahalli et al. Abstract).  

As per claim 19:
Yerrabommanahalli et al. as modified teach a system, 
a non-transitory computer-readable storage medium bearing computer-readable instruction that, when executed on a computer (See Yerrabommanahalli et al. Par. 78), 
cause the computer to perform operations comprising: 
d68Docket No.: CHOW-0023-CONdetermining that a network or connection is available(See Yerrabommanahalli et al. Abstract); and 
causing another network or connection to be unavailable, wherein the other network or connection is associated with the computer(See Yerrabommanahalli et al. Abstract).  

As per claim 20:
Yerrabommanahalli et al. as modified teach a method/system comprising: 
receiving a request via a third network or connection((See Yerrabommanahalli et al. Par. 67); and 
in relation to receiving the request, causing the other network or connection to be available((See Yerrabommanahalli et al. Abstract).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Yerrabommanahalli et al. United States Patent Publication No. 2015/0245388 in view of Joshi et al. United States Patent Publication No. 2016/0085648 as applied to claims 1-2, 4-7, 9-15, and 18-20 and further in view of Gubler United State Patent Publication No. 2014/0026188.

As per claim 3:
Yerrabommanahalli et al. as modified do not explicitly disclose for the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off, wherein the client is within a communicative range associated with the first connectivity.  However, Gubler teaches a method, 
wherein causing the first connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off, wherein the client is within a communicative range associated with the first connectivity (Gubler Par. 68:  The security application monitor the network connection and when the connection becomes unavailable the security application of electronic device shut-down the electronic device (computer)).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Yerrabommanahalli et al. and Joshi et al. to have the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off, wherein the client is within a communicative range associated with the first connectivity.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Yerrabommanahalli et al. and Joshi et al. and Gubler before him/her, to modify the system of combination of Yerrabommanahalli et al. and Joshi et al. to include the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off, wherein the client is within a communicative range associated with the first connectivity of Gubler, since it is suggested by Gubler such that, the method provides a technique that allows that if the communication of wireless device failed to access to one or more component of the device automatically the security device disable the wireless device (Gubler Par. 7).

Claims  8 is rejected under 35 U.S.C. § 103 as being unpatentable over Yerrabommanahalli et al. United States Patent Publication No. 2015/0245388 in view of Joshi et al. United States Patent Publication No. 2016/0085648 as applied to claims 1-2, 4-7, 9-15, and 18-20 and further in view of Cameron et al. United States Patent Publication No. 2002/0129027.

As per claim 8:
Yerrabommanahalli et al. as modified do not explicitly disclose for the receiving the indication of success comprises receiving, by the computer system, a status code indicating success from a server available on the World Wide Web, wherein the status code is associated with the Hypertext Transfer Protocol.  However, Cameron et al. teach a method,
wherein receiving the indication of success comprises receiving, by the computer system, a status code indicating success from a server available on the World Wide Web, wherein the status code is associated with the Hypertext Transfer Protocol (See Cameron et al. Par. 41:  The Java 2 Platform, Micro Edition (J2ME) platform operating in the mobile communication device  may include two layers, namely, a Connected Limited Device Configuration (CLDC) layer and a Profile layer. The CLDC layer specifies basic communication protocols, such as, for example hypertext transfer protocol (HTTP)).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Yerrabommanahalli et al. and Joshi et al. to have the receiving the indication of success comprises receiving, by the computer system, a status code indicating success from a server available on the World Wide Web, wherein the status code is associated with the Hypertext Transfer Protocol.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Yerrabommanahalli et al. and Joshi et al. and Cameron et al. before him/her, to modify the system of combination of Yerrabommanahalli et al. and Joshi et al.to include the receiving the indication of success comprises receiving, by the computer system, a status code indicating success from a server available on the World Wide Web, wherein the status code is associated with the Hypertext Transfer Protocol of Cameron et al., since it is suggested by Cameron et al. such that, the method provides networking environment that, the network includes first network and second network which provide communication link between the mobile communication device and the server. The availability of the communications between the mobile communication device and the server happens over a wireless communication network and the Internet (See Cameron et al. Par. 38)

Claim 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Yerrabommanahalli et al. United States Patent Publication No. 2015/0245388 in view of Joshi et al. United States Patent Publication No. 2016/0085648 as applied to claims 1-2, 4-7, 9-15, and 18-20 and further in view of Narasimhan et al. United State Patent No. 9,386,427.

As per claim 21:
Yerrabommanahalli et al. as modified do not explicitly disclose for the computer system is communicatively couple to the client prior to causing, by the computer system, the first connectivity to be unavailable to the client.  However, Narasimhan et al. teach a method,
 wherein the computer system is communicatively couple to the client prior to causing, by the computer system, the first connectivity to be unavailable to the client(See Narasimhan et al. Col. 9 lines 9-15:  Based on collected information by the wireless device, the wireless device based on the communication management component identifies a communication event corresponding to a determination of anticipated unavailability of the wireless device to exchange data via the communication network prior to the anticipated unavailability).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Yerrabommanahalli et al. and Joshi et al. to have the computer system is communicatively couple to the client prior to causing, by the computer system, the first connectivity to be unavailable to the client.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Yerrabommanahalli et al. and Joshi et al. and Narasimhan et al.  before him/her, to modify the system of combination of Yerrabommanahalli et al. and Joshi et al. to include the computer system is communicatively couple to the client prior to causing, by the computer system, the first connectivity to be unavailable to the client of Narasimhan et al., since it is suggested by Narasimhan et al. such that, the method provides a capability to collect wireless device information and user event information to process and determine the communication events corresponding to anticipated unavailability of the wireless device for exchanging information via the wireless communication network(See Narasimhan et al. Col. 3 lines 24-28).

As per claim 22:
Yerrabommanahalli et al. as modified do not explicitly disclose for the computer system is communicatively coupled to the client via the first connectivity prior to causing, by the computer system, the first connectivity to be unavailable to the client.  However, Narasimhan et al. teach a method, 
wherein the computer system is communicatively coupled to the client via the first connectivity prior to causing, by the computer system, the first connectivity to be unavailable to the client(See Narasimhan et al. Col. 9 lines 50-59: The data processing component utilizes wireless device information to determine a communication event corresponding to an anticipated unavailability of the wireless device to exchange information. Upon determination of the unavailability, the wireless device exchange data or information without action by the user. The practical impact to the wireless device user is that the data is exchanged prior to the unavailability).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Yerrabommanahalli et al. and Joshi et al. to have the computer system is communicatively coupled to the client via the first connectivity prior to causing, by the computer system, the first connectivity to be unavailable to the client.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Yerrabommanahalli et al. and Joshi et al. and Narasimhan et al.  before him/her, to modify the system of combination of Yerrabommanahalli et al. and Joshi et al. to include the computer system is communicatively coupled to the client via the first connectivity prior to causing, by the computer system, the first connectivity to be unavailable to the client of Narasimhan et al., since it is suggested by Narasimhan et al. such that, the method provides a capability to collect wireless device information and user event information to process and determine the communication events corresponding to anticipated unavailability of the wireless device for exchanging information via the wireless communication network(See Narasimhan Col. 3 lines 24-28).
 



Allowable Subject matter
	Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 is objected to because of its dependency to objected claim 16.

Response to Arguments 
The applicant's amendment/arguments have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erickson United States Patent Publication No. 2002/0138551,
Honda United States Patent Publication No. 2002/0026335,
VanHeyningen et al. United States Patent Publication No. 2002/0112152.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157